

117 HR 1009 IH: COVID–19 Language Access Act
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1009IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Ms. Meng (for herself, Ms. Clarke of New York, Mr. Green of Texas, Ms. Schakowsky, Ms. Lee of California, Mr. Espaillat, Ms. Blunt Rochester, Ms. Barragán, Mr. Case, Mr. Lieu, Ms. Velázquez, Mr. Grijalva, Mr. Gomez, Ms. Porter, Ms. Roybal-Allard, Mr. Kilmer, Mrs. Napolitano, Ms. Pressley, Ms. Castor of Florida, Ms. Sánchez, Mr. Horsford, Ms. Eshoo, Mrs. Hayes, Mr. Price of North Carolina, Mr. Cárdenas, Mr. McNerney, Ms. Strickland, Mr. Lowenthal, Mr. Hastings, Mr. Sires, Mr. García of Illinois, Mr. Carson, Ms. Jackson Lee, Ms. Newman, Ms. Jayapal, Mr. Brendan F. Boyle of Pennsylvania, Mr. Torres of New York, Ms. Johnson of Texas, Mr. Higgins of New York, Mr. Evans, and Mr. Meeks) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require all Federal agencies to translate COVID–19 materials into multiple languages, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Language Access Act.2.Translation of materials(a)In generalEach Federal agency that receives Federal assistance related to the COVID–19 pandemic shall translate any English language written material prepared for the general public relating to such pandemic, including COVID–19 vaccine distribution and education, into the languages described in subsection (b) not later than 7 days after any such material is made available in English.(b)Languages coveredThe material described in subsection (a) shall be translated, at a minimum, into Spanish, Arabic, Cambodian, Chinese, Haitian Creole, French, Hindi, Hmong, Italian, Japanese, Korean, Laotian, Russian, Tagalog, Urdu, Vietnamese, Greek, Polish, Thai, and Portuguese.(c)Definition of COVID–19 pandemicIn this section, the term COVID–19 pandemic means the public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus.